DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-11 are pending in this application and Claims 2 and 6 are withdrawn for being drawn to nonelection embodiments. Claims 1, 3-5, and 7-11 have been examined on the merits. 
Election/Restrictions
Please note that the Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of Groups A and B, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
This application contains claims directed to the following patentably distinct species with respect to Group A, i.e., the fabric of the gown and flexible baffle
I. Same fabrics (see Claim 2)
II. Different fabrics (see Claim 3)
This application also contains claims directed to the following patentably distinct species with respect to Group B, i.e., the plurality of slits
I. Angled (see Claim 6)
II. Substantially Parallel (see Claims 7, 8) 
The groups and species are independent or distinct because as disclosed, the different groups and species have mutually exclusive characteristics for each identified species. 
Group A is directed to the fabric of the gown and flexible baffle. Specifically within Group A, I. includes that the first fabric is the same as the second fabric, and II includes that the first fabric is different from the second fabric.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 4-5, and 9-11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
the inventions have acquired a separate status in the art in view of their different composition and/or structural features; 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries due to the different composition and/or structural features of each species; 
the prior art applicable to one invention would not likely be applicable to another invention; 
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with the Attorney of Record on 11/25/20 a provisional election was made without traverse to prosecute the invention of Group A, II (Claim 3) and Group B, II (Claims 7 and 8). Affirmation of this election must be made by applicant in replying to this Office action. Claims 2 and 6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
Claim Objections
Claims 10 is objected to because of the following informalities:   
“wherein the holes…each has” (line 2) should be “wherein the holes…each have” for clarity.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 2 of U.S. Patent No. 10,441,006 in view of Hinson (U.S. 4,914,752).
Claim 1 recites, “A patient-warming gown, comprising: a gown comprised of a first fabric and having an inner side configured to be worn next to a patient side and an exterior side, the gown having a warm-air receiving orifice formed therethrough, the warm-air receiving orifice having a warm-air tube connector; a flexible baffle comprised of a second fabric and disposed on the inner side of the gown opposite the warm-air receiving orifice, the flexible baffle having at least two secured sides that are secured to the gown and at least two unsecured sides that are not secured to the gown to thereby form pneumatic pathways via the unsecured sides such that some warm air entering the gown through the warm-air receiving orifice can readily pass through the unsecured sides while the secured sides present a pneumatic seal that resists a flow of air, wherein the flexible baffle further includes a plurality of slits formed therethrough, wherein the plurality of slits do not all have a same length,” which is taught by Claims 1 and 2 of U. S. Patent 10,441,006, except for a first fabric, the specific recitation of a second fabric, and the plurality of slits not having the same length. 

It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify U.S. Patent No. 10,441,006’s teaching of a garment and baffle to include Hinson’s teaching of garment made of a first fabric and baffle made of a second fabric since doing so is known in the art and would give rise to a durable temperature controlled garment (see Abstract and Col. 1, lines 5-10 of Hinson).
The combined references teach the claimed invention but are silent about the plurality of slits not having the same length. 
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the plurality of slits extending a majority of a length between two sides to include the plurality of slits not having the same length since doing so would allow for changing the slit size to tailor the air flow as needed for the warming of a particular area or accommodation of a particular baffle shape, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV)(A). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With respect to the limitation, "inner side configured to be worn next to a patient side" in Claim 1, line 3, it is unclear what is meant by "patient side" since this is presumably referencing the inner side  configured to be next to “a patient”  as opposed to being next to a particular a location on a patient (e.g., the side of the patient), but it is unclear as recited and therefore indefinite since it is unclear what is being claimed. For examination purposes, "inner side configured to be worn next to a patient side " has been construed as "inner side configured to be worn next to a patient."
With respect to the limitation, “the baffle having…at least two unsecured sides that are not secured to the gown to thereby form pneumatic pathways via the unsecured sides such that some warm air entering the gown through the warm-air receiving orifice can readily pass through the unsecured sides,” (Claim 1, lines 6-9) it is respectfully noted that it is unclear what is meant by “unsecured sides” as recited. Specifically, the limitation recites that the baffle has “unsecured sides” as opposed to just “sides” and it is unclear whether this is simply provided for emphasis of the sides not being secured to the gown, or whether this is intending to further define structure of the sides being free of securement within the baffle. From the drawings (see Fig. 3) and description of the baffle being “non-inflating” (see Para. [0018]) as opposed to an “inflatable bladder” (see Para. [0006]), it looks like this limitation may be trying to distinguish the side of the baffle itself from that of an inflatable system that would have a secured or sealed side to hold air and would therefore perform differently even if the side was not secured to the gown (since the air would be configured to pass through inflatable portion first). However, it is unclear as claimed and is therefore indefinite. For examination purposes, this limitation has been construed as detailed above since this appears to be most consistent with the disclosure. 
substantially" in Claim 7, line 2 and Claim 8, line 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant’s attention is directed to MPEP 2173.05(b) which provides guidance for defining terms of degree and approximations.
Any remaining claims are rejected as depending from a rejected base claim.

Allowable Subject Matter
Claims 1, 3-5 and 7-11, as best understood, are free of art but are rejected under 35 U.S.C. 112. Due of the indefiniteness of the claims, lack of prior art is not an admittance of allowability.  It is noted that the closest prior art appears to be that of Van Duren (U.S. 2006/0184217) as detailed in the Notice of Allowance dated 7/29/16 for U.S. Patent 10,441,006, herein incorporated by reference. Van Duren teaches the claimed invention, but does not teach features such as the unsecured sides as best understood, a first fabric and second fabric, and the plurality of slits as claimed.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Augustine (U.S. 2005/0143796) teaches similar overall features including a gown and flexible baffle with slits and holes, the gown and flexible baffle including different materials. The remaining references provided have slits in a garment or medical device and have been provided to promote compact prosecution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE M KOZAK/Primary Examiner, Art Unit 3732